ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                    )
                                               )
Optical Sciences Company                       )      ASBCA No. 59426
                                               )
Under Contract Nos. F29601-01-D-0239           )
                    F2960 l-03-C-0042          )
                    F29601-03-C-O 188          )
                    FA9451-06-C-0028           )
                    FA9451-06-C-0032           )
                    FA9451-07-D-0169           )
                    FA9451-07-C-0209           )
                    FA95 50-08-C0034           )
                    FA9451-10-D-0247           )
                    FA9451-10-D-0226           )

APPEARANCES FOR THE APPELLANT:                        Lisa M. Marchese, Esq.
                                                      Kate Kennedy, Esq.
                                                      Jonathan A. DeMella, Esq.
                                                       Davis Wright Tremaine LLP
                                                       Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Srikanti Schaffner, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Carson, CA

                                ORDER OF DISMISSAL

        During an alternative dispute resolution mediation convened by the Board, the
parties resolved their dispute and entered into an agreement settling this appeal. Pursuant
to their Settlement Agreement, the parties have filed a "Joint Request for Dismissal with
Prejudice" dated 20 August 2015. Accordingly, the appeal is hereby dismissed with
prejudice.

      Dated: 24 August 2015



                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59426, Appeal of Optical Sciences
Company, rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2